Citation Nr: 1302056	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-27 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left shoulder injury.

4.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1999 to December 1999, and from June 2004 to November 2005; and had periods of active duty for training (ACDUTRA) in the Army Reserves.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision that denied service connection for bilateral hearing loss; for tinnitus; for residuals of a left shoulder injury; and for a sleep disorder.  The Veteran timely appealed.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that service connection is warranted for bilateral hearing loss; for tinnitus; for residuals of a left shoulder injury that he claimed occurred while deployed in Iraq; and for a sleep disorder post-service.  He is competent to describe his symptoms.

It has been over two-and-one-half years since the Veteran filed his substantive appeal in June 2010.  At that time the Veteran expressed confusion as to what would be necessary to substantiate each of his claims for service connection.

Under these circumstances, it is in the best interest of the Veteran that the RO or AMC, once again, send a proper VCAA notice to the Veteran; and provide assistance to the Veteran to obtain additional evidence pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2002).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran all notification required by the VCAA and ensure that all development action is fully complied with and satisfied.  Specifically, the RO or AMC should:
 
(a) Notify the Veteran of the information and evidence necessary to substantiate his claims for service connection for bilateral hearing loss; for tinnitus, for residuals of a left shoulder injury; and for a sleep disorder. 

(b) Notify the Veteran of the information and evidence he is responsible for providing; and 

(c) Notify the Veteran of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency. 

(d) Notify the Veteran of the law, information and evidence used in effectuating ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  After obtaining any necessary authorization from the Veteran, please request treatment records pertaining to his bilateral hearing loss; tinnitus; left shoulder; and sleep disorder, from November 2005 to the present date.  Please associate all records with the paper claims folder or Virtual VA file.  

If, after making reasonable efforts to obtain the records the RO or AMC is unable to secure them, please notify the Veteran and his representative and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim(s); and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of tinnitus and bilateral hearing loss; and to obtain information as to the current nature and likely etiology of any current tinnitus and hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran has tinnitus and currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear or tinnitus had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include significant noise exposure in Iraq or during ACDUTRA in Army Reserves service, or as reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records, any additional medical treatment records associated with the claims file, and the Veteran's lay statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.   Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of a left shoulder injury, and the likely etiology of the disease or injury. 

For any current residuals identified, the examiner is requested to determine whether they at least as likely as not (50 percent probability or more) either had their onset in active service, or are the result of disease or injury incurred or aggravated during active service-specifically, to include a left shoulder injury while deployed in Iraq, as reported by the Veteran.  

The examiner should reconcile any opinion with the service treatment records; any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  The examiner should provide a rationale for the opinions.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

5.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


